GRIFFIN, Chief Judge.
Clifford Palmer [“Palmer”] appeals an order of the Public Employees Relations Commission [“PERC”] which affirmed his involuntary transfer from the Department of Transportation’s DeLand office to its Orlando office. The DOT has cross-appealed, alleging that PERC was without jurisdiction to consider the transfer.
Palmer has raised multiple points on appeal, all of which turn on the question whether substantial competent evidence supports the hearing officer’s decision that Palmer’s transfer was for a legitimate business purpose. After reviewing the record, we find ample evidence to support the hearing officer’s decision. We also find no other legal or constitutional impediment to the transfer and affirm PERC’s final order in all respects. As for the question of jurisdiction, it is a close one, literally and evidentially. We conclude there is no basis to reverse the commission’s decision that there was a failure of sufficient proof of a lack of jurisdiction.
AFFIRMED.
COBB and THOMPSON, JJ., concur.